DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see last paragraph of pg. 6 of Applicant’s remarks, filed 6/21/2022, with respect to the acepipecleaning youtube.com video not teaching a tetherless device have been fully considered and are persuasive.  The Final Rejection of 4/22/2022 has been withdrawn. 
However, the argument regarding Paulson is not found to be persuasive of any error in the below rejection. While Paulson may teach a different type of floating pipe inspection device, one of ordinary skill in the art would recognize that whatever untethered device is floating in the water would need to be retrieved from the pipe when inspection is completed. Using a retrieval device such as the one disclosed by Paulson would have been an obvious solution to the problem. 

Response to Amendment
The affidavit under 37 CFR 1.132 filed 6/21/2022 is sufficient to overcome the rejection of claims 15-18 and 20-33 based upon the 103 rejection of acepipecleaning (youtube.com vide) in view of Paulson. As mentioned above, the examiner agrees that the acepipecleaning video does not teach a tetherless device for the reasons pointed out in both Applicant’s arguments and the affidavit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 20, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over acepipecleaning (youtube.com video) in view Lee et al. (KR 10-20110091957) of Paulson (2008/0204008).
With respect to claim 15, acepipecleaning discloses the claimed system except for the pipeline assessment device being tetherless and except that they are silent on the upstream access point, a downstream access point, and retrieval device. Acepipecleaning discloses a system for inspecting below grade sewer pipeline, comprising: 
a below grade sewer pipeline having an inner diameter and containing a flow of liquid only partially filling the inner diameter so as to define a headspace above the level of the liquid flowing in the sewer pipeline as shown in the screen shot from time 4:27 of the acepipecleaning video:
[AltContent: textbox (floating pipeline assessment device)][AltContent: ][AltContent: textbox (headspace)][AltContent: ][AltContent: textbox (flow of liquid, partially filling inner diameter)][AltContent: ][AltContent: textbox (below grade sewer pipeline)][AltContent: ]
    PNG
    media_image1.png
    778
    802
    media_image1.png
    Greyscale

Acepipecleaning further disclose a floating pipeline assessment device (as indicated above and at time 4:46 of the video) having a size that is substantially smaller than the inner diameter of the sewer pipeline. 
Lee et al. teach a similar floating pipeline assessment device 100 that is tetherless (as shown in Fig. 1 of Lee et al.––also note that the device includes a propeller 30 and motor 32 for moving through still water, Lee et al., pg. 3, 7th paragraph of the machine translation). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lee et al. with the system disclosed by acepipcleaning for the advantage of removing the requirement of including a long line of tether with the assessment device and simplifying the system overall. 
Paulson teaches a pipeline system including an upstream access point 202 (as shown in Fig. 3 of Paulson) and a downstream access point (as shown in Fig. 10 of Paulson). Paulson further discloses an untethered pipeline assessment device 50, the assessment device being operable to be lowered into the sewer pipeline at the upstream access point 202 (as shown in Fig. 3 of Paulson) and to float in the liquid in the pipeline and then be retrieved from the sewer pipeline at the downstream access point (as shown in Fig. 10 of Paulson); and 
a retrieval device 1012,1020 operable to be lowered into the sewer pipeline at the downstream access point to capture the pipeline assessment device 50 without the need for manned entry into the sewer pipeline.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Paulson with the system disclosed by acepipecleaning for the advantage of inserting and collecting the untethered floating pipeline assessment device without the need for manned entry in the sewer pipeline. 
With respect to claim 20, acepipecleaning disclose at least one camera for capturing images of the sewer pipeline (see time 4:27 of the video). 
With respect to claim 25, acepipecleaning discloses that the pipeline assessment device stores assessment data within the device (as mentioned at time 4:44 of the video). 
	With respect to claim 26, acepipecleaning discloses the claimed method for inspecting below grade sewer pipeline except for the assessment device being tetherless and except that it is silent on the step of lowering a pipeline assessment device into the sewer pipeline and the step of lowering a retrieval device into the sewer pipeline. Acepipecleaning discloses a method for inspecting below grade sewer pipeline having an inner diameter and containing a flow of liquid only partially filling the inner diameter so as to define a headspace above the level of the liquid flowing in the sewer pipeline as shown in the screen shot from time 4:27 of the acepipecleaning video:

[AltContent: textbox (floating pipeline assessment device)][AltContent: ][AltContent: textbox (headspace)][AltContent: ][AltContent: textbox (flow of liquid, partially filling inner diameter)][AltContent: ][AltContent: textbox (below grade sewer pipeline)][AltContent: ]
    PNG
    media_image1.png
    778
    802
    media_image1.png
    Greyscale

Acepipecleaning further disclose using a floating pipeline assessment device (as indicated above and at time 4:46 of the video) having a size that is substantially smaller than the inner diameter of the sewer pipeline. 
Lee et al. teach a method of providing a similar floating pipeline assessment device 100 that is tetherless (as shown in Fig. 1 of Lee et al.––also note that the device includes a propeller 30 and motor 32 for moving through still water, Lee et al., pg. 3, 7th paragraph of the machine translation). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lee et al. with the method disclosed by acepipcleaning for the advantage of removing the requirement of including a long line of tether with the assessment device and simplifying the system overall. 

Paulson teaches lowering a pipeline assessment device into a pipeline from an upstream at grade access point 202 (as shown in Fig. 3 of Paulson). Paulson further discloses allowing the pipeline assessment device to float downstream with the liquid flowing in the sewer pipeline (as mentioned at time 4:17 in the video). 
Paulson further teaches lowering a retrieval device 1012,1020 into the sewer pipeline from a downstream at grade access point to capture the pipeline assessment device 50 without the need for manned entry into the sewer pipeline (as shown in Fig. 10 of Paulson).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Paulson with the method disclosed by acepipecleaning for the advantage of inserting and collecting the untethered floating pipeline assessment device without the need for manned entry in the sewer pipeline. 
With respect to claim 29, acepipecleaning disclose capturing images of the sewer pipeline with the pipeline assessment device (see time 4:27 of the video). 

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over acepipecleaning (youtube.com video) in view of Lee et al. (10-20110091957) and Paulson (2008/0204008), as applied to claims 15 or 26 above, and further in view of O’Donnell et al. (US 2011/0009598).
With respect to claim 16, acepipecleaning, as modified, discloses the claimed system except for the retrieval device comprising a plurality of magnets for capturing the assessment device. However, O’Donnell et al. teach a device for retrieving a pipeline assessment device that captures the capsule magnetically (O’Donnell et al., paragraph [0080]). Although, O’Donnell et al. does not specify where or how many magnets there are, if the capturing device does not include the magnets, then it would have been obvious, due to obvious reversal of parts, to place the magnets on the capturing device. If there is not more than one magnet on the capturing device, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed. The provision of additional magnets would simply make a stronger magnetic field with which to capture the pipeline assessment device. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of O’Donnell et al. with the system disclosed by acepipecleaning, as modified, for the advantage of increasing the chances of capturing the pipeline assessment device by including magnetic attraction to the pipeline assessment device on the retrieval device. 
With respect to claim 16, acepipecleaning, as modified, discloses the claimed method except for the retrieval device capturing the assessment device via magnets. However, O’Donnell et al. teaches a method for retrieving a pipeline assessment device that captures an assessment device 12 magnetically (O’Donnell et al., paragraph [0080]). Although, O’Donnell et al. does not specify where or how many magnets there are, if the capturing device does not include the magnets, then it would have been obvious, due to obvious reversal of parts, to place the magnets on the capturing device. If there is not more than one magnet on the capturing device, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed. The provision of additional magnets would simply make a stronger magnetic field with which to capture the pipeline assessment device. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of O’Donnell et al. with the method disclosed by acepipecleaning, as modified, for the advantage of increasing the chances of capturing the pipeline assessment device by including magnetic attraction to the pipeline assessment device on the retrieval device. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over acepipecleaning (youtube.com video) in view of Lee et al. (10-20110091957), Paulson (2008/0204008), and O’Donnell et al. (US 2011/0009598), as applied to claim 16 above, and further in view of Blood et al. (US 2014/0157650). 
With respect to claim 17, acepipecleaning, as modified, discloses the claimed system except that they are silent on the retrieval device including an adjustable length pole. Paulson discloses a pole 1012 as part of the retrieval device 1012,1020. Blood et al. teaches a similar retrieval device including a net 32 attached to an adjustable length pole 37 (blood et al., paragraph [0032]; Fig. 5a). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Blood et al. with the system disclosed by acepipecleaning, as modified, for the advantage of extending the reach of the retrieval device when it is needed. 

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over acepipecleaning (youtube.com video) in view of Lee et al. (10-20110091957) and Paulson (2008/0204008), as applied to claims 15 or 26 above, and further in view of Schmucker et al. (US 4,870,773). 
With respect to claim 16, acepipecleaning, as modified, discloses the claimed system except that they are silent on whether the retrieval device has an adjustable width. Paulson discloses a pole 1012 as part of the retrieval device 1012,1020. Schmucker et al. teach a similar retrieval device including a net 20 attached to a pole 24 (Schmucker et al., Fig. 1). Fig. 2 of Schmucker et al. shows how the net width can be adjusted (Schmucker et al., col. 5, lines 4-8). the disclosed retraction mechanism would allow the retrieval device to have a narrow width when being lowered into the sewer pipeline and a wide width when capturing the pipeline assessment device. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Schmucker et al. with the system disclosed by acepipecleaning, as modified, for the advantage of increasing the width of the retrieval device thereby facilitating capture of the pipeline assessment device. 
With respect to claim 28, acepipecleaning, as modified, discloses the claimed method except for the step of expanding the width of the retrieval device after lowering it into the sewer pipeline. Paulson discloses a pole 1012 as part of the retrieval device 1012,1020. Schmucker et al. teach a similar retrieval device including a net 20 attached to a pole 24 (Schmucker et al., Fig. 1). Fig. 2 of Schmucker et al. show step of adjusting the  net width (Schmucker et al., col. 5, lines 4-8). The disclosed retraction mechanism would allow the retrieval device to have a narrow width when being lowered into the sewer pipeline and then expanding the width after lowering it into the pipeline. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Schmucker et al. with the method disclosed by acepipecleaning, as modified, for the advantage of increasing the width of the retrieval device thereby facilitating capture of the pipeline assessment device. 

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over acepipecleaning (youtube.com video) in view of Lee et al. (10-20110091957) and Paulson (2008/0204008), as applied to claim 20 or 26 above, and further in view of Tarumi (US 2005/0115337).
With respect to claim 21, acepipecleaning, as modified discloses the claimed system except for the at least one sensor for measuring a parameter of the gas in the headspace. However, Tarumi teaches a pipeline assessment device 1 including at least one sensor 56 for determining a parameter (toxicity) of the gas in the headspace (Tarumi, paragraph [0068]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Tarumi with the system disclosed by acepipecleaning, as modified, for the advantage of determining if toxic gases reside inside the pipe. 
With respect to claim 30, acepipecleaning, as modified, discloses the claimed method except for the sensing at least one parameter of the gas in the headspace. However, Tarumi teaches a pipeline assessment device 1 including at least one sensor 56 for determining a parameter (toxicity) of the gas in the headspace (Tarumi, paragraph [0068]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Tarumi with the method disclosed by acepipecleaning, as modified, for the advantage of determining if toxic gases reside inside the pipe. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over acepipecleaning (youtube.com video) in view of Lee et al. (10-20110091957), Paulson (2008/0204008), and Tarumi (US 2005/0115337), as applied to claim 21 above, and further in view of Yates (2003/0121338). 
With respect to claim 22, acepipecleaning, as modified, discloses the claimed system except that they are silent on the inclusion of at least one sensor for measuring a parameter of the liquid in the sewer pipeline. However, Yates teaches a system including a pipeline assessment device 1 which includes at least one sensor 5, 6, 7 for measuring a parameter of the liquid in the sewer pipeline (Yates, paragraphs [0008] and [0028]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yates with the system disclosed by acepipecleaning, as modified, for the added function of detecting liquid parameters which can provide more information about the condition of the pipeline. 

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over acepipecleaning (youtube.com video) in view of Lee et al. (10-20110091957) and Paulson (2008/0204008), as applied to claims 20 or 26 above, and further in view of Yates (2003/0121338). 
With respect to claim 23, acepipecleaning, as modified, discloses the claimed system except that they are silent on the inclusion of at least one sensor for measuring a parameter of the liquid in the sewer pipeline. However, Yates teaches a system including a pipeline assessment device 1 which includes at least one sensor 5, 6, 7 for measuring a parameter of the liquid in the sewer pipeline (Yates, paragraphs [0008] and [0028]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yates with the system disclosed by acepipecleaning, as modified, for the added function of detecting liquid parameters which can provide more information about the condition of the pipeline. 
With respect to claim 31, acepipecleaning, as modified, discloses the claimed method except that they are silent on the step of sensing at least one parameter of the liquid in the sewer pipeline. However, Yates teaches a system including a pipeline assessment device 1 which includes at least one sensor 5, 6, 7 for sensing at least one parameter of the liquid in the sewer pipeline (Yates, paragraphs [0008] and [0028]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yates with the method disclosed by acepipecleaning, as modified, for the added function of detecting liquid parameters which can provide more information about the condition of the pipeline. 

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over acepipecleaning (youtube.com video) in view of Lee et al. (10-20110091957) and Paulson (2008/0204008), as applied to claims 15 or 26 above, and further in view of RedZoneRobotics1 (youtube.com video). 
With respect to claim 24, acepipecleaning, as modified,  discloses the claimed system except that they are silent on the inclusion of a ring to facilitate lowering of the assessment device into the sewer pipeline. However, RedZoneRobotics1 teaches a system including a pipeline assessment device including a loop (as shown in the screen shot of the video from time 1:05) to facilitate lowering of the assessment device into a sewer pipeline. The loop is an obvious mechanical equivalent to a ring and serves the same function. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of RedZoneRobotics1 with the system disclosed by acepipecleaning, as modified, for the advantage of allowing a user to simply lower the pipeline assessment device into a sewer through a manhole. 
With respect to claim 33, acepipecleaning, as modified, discloses the claimed method except that they are silent on whether a ring is used to lower the pipeline assessment device into the sewer pipeline. However, RedZoneRobotics1 teaches a system including a pipeline assessment device including a loop (as shown in the screen shot of the video from time 1:05) for lowering the assessment device into a sewer pipeline. The loop is an obvious mechanical equivalent to a ring and serves the same function. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of RedZoneRobotics1 with the method disclosed by acepipecleaning, as modified, for the advantage of allowing a user to simply lower the pipeline assessment device into a sewer through a manhole. 

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over acepipecleaning (youtube.com video) in view of Lee et al. (10-20110091957), Paulson (2008/0204008) and Yates (2003/0121338), as applied to claims 31 above, and further in view of Tarumi (US 2005/0115337). 
With respect to claim 32, acepipecleaning, as modified, discloses the claimed method except for the sensing at least one parameter of the gas in the headspace. However, Tarumi teaches a pipeline assessment device 1 including at least one sensor 56 for determining a parameter (toxicity) of the gas in the headspace (Tarumi, paragraph [0068]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Tarumi with the method disclosed by acepipecleaning, as modified, for the advantage of determining if toxic gases reside inside the pipe. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 7, 2022